In re Daniel Joseph Blank; — Plaintiff; Applying for Reconsideration of this Court’s action dated July 16, 2015; Parish of Ascension, 23rd Judicial District Court Div. D, No. 10-677.
Insofar as relator seeks reconsideration of this court’s July 16, 2015 judgment, the application is not considered. See Supreme Court Rule IX, section 6. Insofar as relator seeks review of the district court’s July 16, 2015 judgment denying his request for a continuance, the application is denied. The district court’s judgment does not constitute an abuse of discretion, considering relator’s dilatory requests for records.
HUGHES, J., concurs with the denial of the writ.